Exhibit PRESS RELEASE Orezone Shareholders Approve Arrangement with IAMGOLD Toronto and Ottawa, Ontario– February 18, 2009– IAMGOLD Corporation (IMG:TSX, IAG:NYSE) and Orezone Resources Inc. (OZN: TSX, NYSE Amex) (“Orezone”) jointly announced today thatOrezone shareholders have overwhelmingly approved the plan of arrangement transaction with IAMGOLD. At a meeting of Orezone shareholders held earlier today, the arrangement was approved by 99.94% of the votes cast representing78.10% of Orezone’s outstanding shares. Under the terms of the arrangement,Orezone shareholders will receive 0.08 common shares of IAMGOLD plus 0.125 of a share of the new exploration company, Orezone Gold Corporation, for each Orezone share held. The TSX has conditionally approved the listing of Orezone Gold Corporation which will commence trading the day after Orezone Resources Inc. ceases to trade. Orezone’s application to the Ontario Superior Court of Justice to obtain the final courtorder approving the arrangement is scheduled for February 20, 2009.
